Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2019/0138567 which teaches a deep neural network (DNN) processor (fig. 3), comprising: 
an even number of hardware binary multipliers (fig. 4, 8 multipliers 402 which is part of one of the convolution engines of fig 3), each of the hardware binary multipliers configured to multiply a first operand with a second operand to generate a binary output (each multiplier multiplying the two inputs d1w1 d2w2 etc…), and a single hardware binary adder tree for summing binary outputs of the hardware binary multipliers (fig 4, adder tree 404). US Pat. 5,974,435 teaches at least a first signed 8 bit operand and a second signed 8-bit operand (fig. 5c and 5d multiplication of signed numbers. Column 6, lines 6-32, datapath can use signed or unsigned numbers. Column 9, lines 15-16, example using 8 bit signed numbers. Two 8 bit signed numbers would naturally yield 18 bit output.). US Pub. 2018/0315157 teaches at least a plurality of neuron processing elements implemented as ASICs ([0050] and [0138], one or more integrated circuits such as application specific integrated circuits ASICs) configured to provide SIMD compute lanes ([0206]-[0216] SIMD unit with SIMD compute lanes).

The major difference in the claims not found in the prior art is that the instant claims recite at least wherein each of the neuron processing elements are synchronized with each of the other neuron processing elements based on flow of kernel data within the DNN processor, not taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182